DETAILED ACTION
This Action is responsive to the communication filed on 08/30/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19-22 and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakabayashi (US 2018/0315897).

Regarding claim 19, Nakabayashi (see, e.g., FIG. 1B, FIG. 2A, FIG. 2B, FIG. 3A) discloses a light emitting diode package comprising: 
a lead frame unit 10 (Para 0056);
a light source unit 20, 30, 40 disposed on the lead frame unit 10 (Para 0056); 
an external frame e.g., mounting board (not shown) disposed at one side portion of the lead frame unit 10 (Para 0057); and 
e.g., solder (not shown) connecting the lead frame 10 to the external frame e.g., mounting board (not shown) wherein the lead frame unit 10 (Para 0057) comprises:
a body portion 11 having a first surface 111 contacting the light source unit 20, 30, 40, a second surface 112 opposite to the first surface 111, and a third surface 113 connecting the first surface 111 and the second surface 112, the body portion 11 including at least one solder hole 16 recessed from the second surface 112 and the third surface 113 (Para 0056);
a first conductive layer 12 disposed on the first surface of the body portion 11 (Para 0056); 
a second conductive layer 13 disposed on the second surface 112 of the body portion 11 (Para 0056); and
a through hole 15 disposed between the first conductive layer 12 and the second conductive layer 13 and penetrating the body portion 11, and wherein the solder paste e.g., solder (not shown) disposed in the solder hole 16 (Para 0056, Para 0057).

Regarding claim 20, Nakabayashi (see, e.g., FIG. 1B, FIG. 2A, FIG. 2B, FIG. 3A) teaches that a shape of the solder hole 16 from the second surface 112 is different from a shape of the solder hole 16 from the third surface 113.

Regarding claim 21, Nakabayashi (see, e.g., FIG. 1B, FIG. 2A, FIG. 2B, FIG. 3A) teaches that the external frame e.g., mounting board (not shown) is disposed to face the third surface 113 of the body portion 11; the light source unit 20, 30, 40 comprises at least one light emitting diode chip 20 (e.g., left); and a direction to which light emitted from the light emitting diode chip 20 (e.g., left) travels is substantially perpendicular to a direction in which the external frame e.g., mounting board (not shown) is coupled to the body portion 11 (Para 0057).

Regarding claim 22, Nakabayashi (see, e.g., FIG. 1B, FIG. 2A, FIG. 2B, FIG. 3A) teaches that the through hole 15 is defined to be substantially parallel to the external frame e.g., mounting board (not shown); and the through hole 15 and the solder hole 16 are spaced apart from each other (Para 0056, Para 0057).

Regarding claim 24, Nakabayashi (see, e.g., FIG. 1B, FIG. 2A, FIG. 2B, FIG. 3A) teaches that a solder insulating layer 18 disposed on the second surface 112, wherein the solder insulating layer 18 covers a portion of the second conductive layer 13 disposed between the solder holes 16 (Para 0080). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Nakabayashi (US 2018/0315897), in view of Tanaka (US 2018/0080641).

Regarding claim 23, Nakabayashi (see, e.g., FIG. 1B, FIG. 2A, FIG. 2B, FIG. 3A) teaches that the solder paste e.g., solder (not shown) is disposed in a first area between the second conductive layer 13 and the external frame e.g., mounting board (not shown) (Para 0057). However, Nakabayashi fails to expressly teach that the solder paste is disposed in a second area 
Tanaka (see, e.g., FIG. 1), in a similar field of endeavor, teaches that the solder paste 21 is disposed in a second area outside the body portion 10; and the solder paste 21 disposed in the second area covers at least a portion of the second conductive layer 13 for the purpose of improving mounting strength (Para 0053).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the solder paste disposed in the second area outside the body portion as taught in Tanaka to the light emitting diode package as described by Nakabayashi for the purpose of improving mounting strength (Para 0053).

Claims 1-3, 6-11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakabayashi (US 2018/0315897), in view of Kobayakawa (US 2012/0205677).

Regarding claim 1, Nakabayashi (see, e.g., FIG. 1B, FIG. 2A, FIG. 2B, FIG. 3A, FIG. 4A) discloses a light emitting diode comprising: 
a lead frame unit 10 (Para 0056); and
a light source unit 20, 30, 40 disposed on the lead frame unit 10, the lead frame unit 10 comprising:
a body portion 11 having a first surface 111 contacting the light source unit 20, 30, 40 and a second surface 112 opposite to the first surface 111, the body portion 11 including at least one solder hole 16 recessed from the second surface 112 of the body portion 11 (Para 0056);
a first conductive layer 12 disposed on the first surface 111 of the body portion 11 (Para 0056), 
a second conductive layer 13 disposed on the second surface 112 of the body portion 11 (Para 0056); and
15 disposed between the first conductive layer 12 and the second conductive layer 13 and penetrating through the body portion 11 (Para 0056),
Although Nakabayashi shows substantial features of the claimed invention, Nakabayashi fails to expressly teach a first conductive layer that includes a circular portion having a substantially circular shape and an elongated portion provided integrally with the circular portion and elongating in one direction from the circular portion.
Regarding “a first conductive layer that includes a circular portion having a substantially circular shape and an elongated portion provided integrally with the circular portion and elongating in one direction from the circular portion,” it would have been an obvious matter of design choice to adjust the shape of the first conductive layer to be either elongated (Nakabayashi: see, e.g., FIG. 3C) or a first conductive layer 302 having a substantially circular shape and an elongated portion provided integrally with the circular portion and elongating in one direction from the circular portion as taught by Kobayakawa (see, e.g., Para 0055; FIG. 1). A change in shape is a matter of design choice, which a person within the level of ordinary skill in the art would have found to be obvious absent persuasive evidence that the particular shape of the claimed first conductive layer having a substantially circular shape and an elongated portion provided integrally with the circular portion and elongating in one direction from the circular portion was significant, and a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 

Regarding claim 2, Kobayakawa (see, e.g., FIG. 1) teaches that the elongated portion has a width less than a diameter of the circular portion (Para 0055).

Regarding claim 3, Kobayakawa (see, e.g., FIG. 1) teaches that the connection portion 212 overlaps with at least a portion of the circular portion in a plan view (Para 0053, Para 0055).
e.g., FIG. 1B, FIG. 2A, FIG. 2B, FIG. 3A) teaches that the lead frame unit 10 has a third surface 113 connecting the first surface 111 and the second surface 112, and the solder hole 16 is defined over the second surface 112 and the third surface 113 (Para 0056).

Regarding claim 7, Nakabayashi (see, e.g., FIG. 1B, FIG. 3A, FIG. 4A) teaches that the solder hole 16 has a substantially semi-circular or substantially semi-elliptical shape in the second surface 112 of the body portion 11, and has a substantially pentagonal shape in the third surface 113 (Para 0056), 
Nakabayashi (see, e.g., FIG. 3A) teaches that the solder hole 16 has a substantially pentagon shape in the third surface 113 having at least one internal angle. However, Nakabayashi fails to expressly teach that the at least one internal angle defined by the substantially pentagonal shape is in a range from about 120 degrees to about 170 degrees. However, differences in the internal angle of a substantially pentagon shape will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such internal angle difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the internal angle of the substantially pentagon shape, it would have been obvious to one of ordinary skill in the art to use or modify the internal angle of the substantially pentagon shape of the solder hole as described in Nakabayashi.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed limitation or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 8, Nakabayashi (see, e.g., FIG. 1B, FIG. 3A, FIG. 4A) teaches that the solder hole 16 has a substantially semi-circular or substantially semi-elliptical shape in the second surface 112 of the body portion 11, 
Nakabayashi (see, e.g., FIG. 4A) teaches that the solder hole 16 has a radius of the substantially semi-circular or substantially semi-elliptical shape. However, Nakabayashi fails to expressly teach that the radius of the substantially semi-circular or substantially semi-elliptical shape is in a range from about 10% to about 50% of a thickness of the body portion. However, differences in the radius of the substantially semi-circular or substantially semi-elliptical shape will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such radius difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the radius of the substantially semi-circular or substantially semi-elliptical shape, it would have been obvious to one of ordinary skill in the art to use or modify the radius of the substantially semi-circular or substantially semi-elliptical shape of the solder hole as described in Nakabayashi.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed limitation or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

e.g., FIG. 1B, FIG. 3A, FIG. 4A) teaches a solder insulating layer 18 disposed on the second surface 112, wherein the solder insulating layer 18 covers at least a portion of the second conductive layer 13 disposed between the solder holes 16 (Para 0080).

Regarding claim 10, Nakabayashi (see, e.g., FIG. 1B, FIG. 3A, FIG. 4A) teaches that the solder hole 16 and the connection portion 15 are spaced apart from each other when viewed from the second surface 112 (Para 0056),
Nakabayashi fails to expressly teach that the solder hole 16 and the connection portion 15 are spaced apart from each other by at least about 50µm. However, differences in the distance will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such distance difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the distance between the solder hole and the connection portion, it would have been obvious to one of ordinary skill in the art to use or modify the distance between the solder hole and the connection portion as described in Nakabayashi.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed limitation or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

e.g., FIG. 1B, FIG. 3A, FIG. 4A) teaches that the light source unit 20, 30, 40 comprises a first light emitting diode chip 20 (e.g., on the left) and a second light emitting diode chip 20 (e.g., on the right) disposed on the lead frame unit 10 to be substantially parallel to each other (Para 0129).

Regarding claim 14, Nakabayashi (see, e.g., FIG. 1B, FIG. 3A, FIG. 4A) teaches that the first light emitting diode chip 20 (e.g., on the left) and the second light emitting diode chip 20 (e.g., on the right) are configured to emit light having a same wavelength as each other (Para 0070).

Regarding claim 15, Nakabayashi (see, e.g., FIG. 1B, FIG. 3A, FIG. 4A) teaches that the first conductive layer 12 comprises: a first upper electrode 12 (e.g., on the left) electrically connected to the first light emitting diode chip 20 (e.g., on the left); a second upper electrode 12 (e.g., on the left) electrically connected to the first light emitting diode chip 20 (e.g., on the left); a third upper electrode 12 (e.g., on the left) electrically connected to the second light emitting diode chip 20 (e.g., on the right); and a fourth upper electrode 12 (e.g., on the right) electrically connected to the second light emitting diode chip 20 (e.g., on the right) (Para 0056).

Regarding claim 16, Nakabayashi (see, e.g., FIG. 1B, FIG. 3A, FIG. 4A) teaches that the first light emitting diode chip 20 (e.g., on the left) and the second light emitting diode chip 20 (e.g., on the right) overlap at least a portion of the first conductive layer 12 in a plan view.

Regarding claim 17, Nakabayashi (see, e.g., FIG. 1B, FIG. 3A, FIG. 4A) teaches that the light source unit 20, 30, 40 comprises a first light emitting diode chip 20 (e.g., on the left) and a second light emitting diode chip 20 (e.g., on the right); the first light emitting diode chip 20 (e.g., on the left) and the second light emitting diode chip 20 (e.g., on the right) are spaced apart from each other by a first interval when viewed from a top of the light source unit 20, 30, 40; at least one of the first light emitting diode chip 20 (e.g., on the left) and the second light emitting diode chip 20 (e.g., on the right) is spaced apart from an edge of the light source unit 20, 30, 40 by a light emitting diode chip margin when viewed from a top of the light source unit 20, 30, 40; and the first interval is greater than the light emitting diode chip margin.

Regarding claim 18, Nakabayashi (see, e.g., FIG. 1B, FIG. 3A, FIG. 4A) teaches that the light source unit 20, 30, 40 has a substantially rectangular shape with long sides and short sides when viewed in a top view; the first light emitting diode chip 20 (e.g., on the left) and one short side of the light source unit 20, 30, 40 adjacent to the first light emitting diode chip 20 (e.g., on the left) are spaced apart from each other by a second interval; the second light emitting diode chip 20 (e.g., on the right) and the other short side of the light source unit 20, 30, 40 adjacent to the second light emitting diode chip 20 (e.g., on the right) are spaced apart from each other by a third interval; and the first interval is greater than the second interval and the third interval.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakabayashi (US 2018/0315897), in view of Kobayakawa (US 2012/0205677), and further in view of Kim (US 2017/0244010).

Regarding claim 12, Nakabayashi (see, e.g., FIG. 1B, FIG. 3A, FIG. 4A) teaches that a first wavelength converter 31, 32 (e.g., left) and a second wavelength converter 31, 32 (e.g., right), wherein: the first light emitting diode chip 20 (e.g., left) and the second light emitting diode chip 20 (e.g., right) are configured to emit light having a same wavelength as each other (Para 0070, Para 0071); the first wavelength converter 31, 32 (e.g., left) is disposed on the first light emitting diode chip 20 (e.g., left) to convert a wavelength of light emitted from the first light emitting diode chip 20 (e.g., left) to a first wavelength band (Para 0071); and the second 31, 32 (e.g., right) is disposed on the second light emitting diode chip 20 (e.g., right) to convert a wavelength of light emitted from the second light emitting diode chip 20 (e.g., right) to a second wavelength band (Para 0071). However, Nakabayashi fails to expressly teach that the second wavelength band is different from the first wavelength band.
Kim (see, e.g., FIG. 2A), in a similar field of endeavor, teaches that the second wavelength band (e.g., converted light emitted from 123_1) is different from the first wavelength band (e.g., converted light emitted from 123_2) for the purpose to producing a device capable of emitting various colors of light as an output (Para 0027, Para 0028).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second wavelength bands as described in Nakabayashi to include the wavelength the second wavelength band being different from the first wavelength band as taught by Kim for the purpose to producing a device capable of emitting various colors of light as an output (Para 0027, Para 0028).

Regarding claim 13, Nakabayashi (see, e.g., FIG. 1B, FIG. 3A, FIG. 4A) teaches that a light transmission portion 33 is disposed on the first wavelength converter 31, 32 (e.g., left) and the second wavelength converter 31, 32 (e.g., right) (Para 0072). 
Nakabayashi fails to expressly teach that the first wavelength converter and the second wavelength converter have a thickness smaller than a thickness of the light transmission portion. However, differences in the thickness will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such distance difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed limitation or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571)270-5267.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        

/Antonio Crite/
Patent Examiner, AU 2817
02/13/2021